Bloodworth, J.,
dissenting. Unlike my associates, I am not “led to the conclusion that the question asked by the juror was for the purpose of determining whether the verdict, if the jury found in favor of the plaintiff, should be increased by adding to it the amount for which the insurance company had become liable by reason of its contract of insurance.” Nor do I agree with them in the “fear that the answer given by the judge created such an impression upon the mind of the jury as to lead them to believe that the court meant to instruct them that the jury should increase the verdict, if for the plaintiff, so as to reimburse the intervenor.” Without objection the Maryland Casualty Company had been made a party to the cause. When the jury asked for further instructions the judge told them that “the claim of the intervenor, Maryland Casualty Company, should not in any way affect your verdict as between the plaintiff and the defendant. If you find in favor *357of the defendant, you will not be concerned in any way with the claim of the intervenor. In the event; however, you should return a verdict for the plaintiff for any amount, it will be your duty to add-to that verdict these words: ‘and we further find for the intervenor, the Maryland Casualty Company.’ ” (Italics mine.) In further instructing the jury, as shown in the majority opinion, the judge again told them: “It would be your duty to add to that verdict this finding in favor of the intervenor.” (Italics mine.) After the above and other instructions were given, a juror asked: “If we should give a verdict for so much, then the insurance company should be added on?” (Italics mine.) The judge replied, “yes,” and proceeded to further instruct the jury as shown in the majority opinion. I am convinced that when the juror asked, “If we should give a verdict for so much, then the insurance company should be added on?” and the court said “yes,” the jury could have understood the judge to mean nothing more than what he said, to wit, “In the event, however, you should return a verdict for the plaintiff for any amount, it will be your duty to add to that verdict these words: ‘We further find for the intervenor, the Maryland Casualty Company.’ ” (Italics mine.) There was no suggestion on the part of the judge that in the event the jury found for the plaintiff they should add any amount of recovery to their verdict. The jury complied with the instructions given them.